Citation Nr: 1800173	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-35 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a higher combined disability rating in excess of 70 percent since February 1989.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from February 1964 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

When this case was before the Board in December 2015, it was remanded for further development.  In March 2017, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for issuance of a supplemental statement of the case (SSOC).  The action specified in the March 2017 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The RO properly applied the bilateral factor to the Veteran's service connected disabilities of the left and right upper extremities.  


CONCLUSION OF LAW

The criteria for entitlement to a higher combined service-connected percentage for the entire period on appeal have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.10, 3.159, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Veteran is challenging his combined service connected rating, alleging that he should be have been afforded a total (100 percent) combined evaluation from February 9, 2009.  While the Veteran's logic is somewhat difficult to follow, it appears he is alleging that the RO failed to apply the bilateral factor in calculating his combined disability evaluation.  

As set forth under 38 C.F.R. § 4.26, when a partial disability results from disease or injury of both arms, or of both legs, or of paired skeletal muscles, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added (i.e., not combined) before proceeding with further combinations, or converting to degree of disability.  The bilateral factor will be applied to such bilateral disabilities before other combinations are carried out and the rating for such disabilities including the bilateral factor will be treated as one disability for the purpose of arranging in order of severity and for all further combinations.   38 C.F.R. § 4.26.  

As clarified in 38 C.F.R. § 4.26 (a), the use of the terms "arms" and "legs" is not intended to distinguish between the arm, forearm and hand, or the thigh, leg and foot, but relates to the upper extremities and lower extremities as a whole. 

It is further provided under 38 C.F.R. § 4.26 (b) that the correct procedure when applying the bilateral factor to disabilities affecting both upper extremities and both lower extremities is to combine the ratings of the disabilities affecting the 4 extremities in the order of their individual severity and apply the bilateral factor by adding, not combining, 10 percent of the combined value thus attained. 

As indicated under 38 C.F.R. § 4.26 (c), the bilateral factor is not applicable unless there is partial disability of compensable degree in each of 2 paired extremities, or paired skeletal muscles.

In this case, the Veteran was service connected for three disabilities effective February 9, 1989, a right shoulder condition with ulnar neuropathy and dystonia, evaluated as 30 percent disabling; traumatic arthritis of the left elbow, evaluated as 30 percent disabling; and degenerative disc disease of the cervical spine, evaluated as 20 percent disabling.  Because the Veteran had compensable disabilities affecting both upper extremities, application of the bilateral factor pursuant to 38 C.F.R. § 4.26 is appropriate.  

Using the Combined Ratings Table at 38 C.F.R. § 4.25, the Veteran's left and right upper extremities disabilities have a combined rating of 51 percent.  See 38 C.F.R. § 4.25.  A bilateral factor of 5.1 percent (10 percent of 51 percent) is added for a combined upper extremity evaluation of 56 percent.  This evaluation is then combined with the Veteran's 20 percent cervical spine disability for a combined evaluation of 65 percent.  See 38 C.F.R. § 4.25.  Pursuant to 38 C.F.R. § 4.25, this evaluation is then converted to the nearest degree divisible by 10, adjusting final fives upward and yielding a final combined evaluation of 70 percent effective February 1989.  38 C.F.R. § 4.25.  Thus, the Board finds that the RO correctly evaluated the Veteran's combined evaluation effective February 9, 1989 and a higher combined disability evaluation is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a higher combined service-connected percentage for the period on appeal is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


